Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

 Response to Arguments
Objection
Claim objection regarding claim 1 included in Office Action mailed on 02/04/2022 has been withdrawn per applicant’s amendment filed 03/11/2022.

35 USC § 103
35 USC § 103 rejections regarding Claims 1, 3, 5-7, 9, 10 included in Office Action mailed on 02/04/2022 has been withdrawn per applicant’s amendment to the claim filed 03/11/2022. Consequently, 35 USC § 103 rejections regarding claims 4 and 8, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “in a case where the image signal has an R signal…”, which contain exemplary claim language (“in a case”), the intended scope of the claim is unclear (MPEP 2173).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoppe (DE10 2014 112 666 A1), reference used herein refers to English equivalent (US 2017/0261741 A1) of the DE document.
Regarding claim 1, Stoppe teaches a control device comprising circuitry configured to control the image quality (abstract) of an image (44-46 of 41-43 Fig.3) for display on a basis of optical axis angle information with reference to a scope axis of a medical camera (scope axis of image sensor 15 Fig.1) and an image signal (image signal acquired by image sensor 15) acquired by an image sensor, wherein
The optical axis angle information is information obtained by acquiring light source angle information (angle 4 beam 3 Fig.1) controlled by an imaging device (image recording apparatus 1), wherein the optical axis angle information (angle information 4 beam 3, angle may be move around the optical axis 5 in a polar direction [0088-89]) includes a bend angle relative to an axis perpendicular to the scope axis (5), the bent angle being either oblique or orthogonal (bent angle perpendicular to scope axis 5). 
Regarding claim 3, Stoppe teaches wherein the circuitry is configured to control image quality of the image for display on a basis of compensation data corresponding to the optical axis angle information (angle information of beam 3 or other possible angle [0088-89] relative to optical axis 5) and the image signal (image acquired with respect to the angle information).
Regarding claim 5, Stoppe teaches wherein the circuitry configured to control image quality of the image for display on a basis of distance information indicating a distance to a subject ([0113-0114] [0123]), compensation data corresponding to the optical axis angle information (angle information of beam 4 relative to axis 5), and the image signal (image acquired by image sensor 15). 
Regarding claim 7, Stoppe teaches wherein the circuitry is configured to control at least one of blur non-uniformity, distortion ([0156]), or luminance non-uniformity of the image for display. 
Regarding claim 9, Stoppe teaches wherein the circuitry is configured to adjust a light source (actuatable light source 11 [0088]) on a basis of the optical axis angle information by changing a light source angle, and control image quality (Fig.2 [0091]) of the image for display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 10  rejected under 35 U.S.C. 103 as being unpatentable over Stoppe in view of Hatakeyama (US 20110292257 A1).
Regarding claim 6, Stoppe teaches limitation stated above, however, does not disclose improving image quality on a basis of respective R, G, B signal in a case where the image signal has an R, G, B signal.
Hatakeyama in the art of image processing teaches image processing of processing an image including color component (R, G, B signal) [0075] [0090] [0113].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Stoppe to include processing of image signal including color components, such as that taught by Hatakeyama, as a known technique of processing color images on a known device or Stoppe to yield a predictable result of improving image quality of colored image.
Regarding claim 10, Stoppe teaches limitation stated above, however, does not disclose controlling light distribution non-uniformity of the image for display.
Hatakeyama in the art of image processing teaches light distribution non-uniformity as one of the image processing component for improving image for display [0141-0142].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Stoppe to include the image processing component of controlling light distribution non-uniformity of the image, such as that taught by Hatakeyama, as applying a known image processing technique to a known device of Stoppe, to yield predictable result of improving image quality.


Allowable Subject Matter
Claims 4, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795